Hutcheson, Justice.
In suit for injunction an order passed by the judge, as follows: “The within case coming on for hearing, all parties being present with counsel, and after hearing evidence and argument, it is the judgment of the court that the temporary injunction heretofore granted be and the same is hereby dissolved,” which was an order dissolving a temporary restraining order, is not a judgment refusing to grant an interlocutory injunction, and affords no basis for a writ of error. Jett v. Gordon, 179 Ga. 627 (176 S. E. 647); Summer v. Loggins, 180 Ga. 647 (180 S. E. 121). Writ of error dismissed.

All the Justices concur.